Alexander, C.J.
(dissenting) — Just as “a rose [b]y any other name would smell as sweet,”11 a tax has distinctive features that cannot be obscured merely by giving it another name. Because the majority determines that the state’s confiscation of 35 percent of all money that an inmate’s spouse sends to the inmate for minor necessities is not what it is, a tax, but rather what it calls a “recoupment provision,” I dissent.
In 1995, the Legislature adopted RCW 72.09.480. This statute purports to authorize the Department of Corrections (DOC) to subject “any funds” received by an inmate, “in addition to . . . wages,” to certain deductions which are set forth in RCW 72.09.111(1)(a).12 RCW 72.09.480(2). As a practical matter, this means that every time the spouse of a prison inmate, like the Respondent Suzanne Dean, transmits money to the inmate for food, toiletries, or basic necessities, the State intercepts the transmission and deducts 35 percent of the sum so that it can then distribute it pursuant to RCW 72.09.111(1)(a) as follows:
(i) Five percent to the public safety and education account for the purpose of crime victims’ compensation;
(ii) Ten percent to a department personal inmate savings account; and
(iii) Twenty percent to the department to contribute to the cost of incarceration.
Significantly, the portion of the funds ostensibly deducted for the purpose of contributing to the “cost of incarceration” does not actually go to underwrite the actual cost of providing the inmate with shelter, food, clothing, transportation or the like. Rather, these sums are deposited into a dedicated account to be used only for “enhancing and *38maintaining correctional industries work programs.” RCW 72.09.111(3).
In my view, the State’s blatant confiscation of 35 percent of the money that an inmate receives from his or her spouse is a tax. Although the majority does not share that view, it apparently does agree that the central issue before us is whether or not this deduction from the community property of an inmate and the inmate’s spouse is a tax. Resolution of that issue is critical because if the deduction is a tax on property then, for reasons I set forth hereafter, it runs afoul of article VII, section 1, of the Washington Constitution, which requires that taxes be uniformly applied.
As the majority correctly observes, a tax is:
an enforced contribution of money, assessed or charged by authority of sovereign government for the benefit of the state or the legal taxing authorities [,] [and i]t is not a debt or contract in the ordinary sense, but it is an exaction in the strictest sense of the word.
Majority at 26 (quoting State ex rel. City of Seattle v. Dep’t of Pub. Utils., 33 Wn.2d 896, 902, 207 P.2d 712 (1949)). On the other hand, if a governmental “charge is related to a direct benefit or service, it is generally not considered a tax or assessment.” Majority at 26 (quoting King County Fire Prot. Dist. No. 16 v. Hous. Auth., 123 Wn.2d 819, 833, 872 P.2d 516 (1994)).
In reaching its conclusion that the above-described deduction is not a tax, the majority purports to apply the three-part test we set forth in Covell v. City of Seattle, 127 Wn.2d 874, 879, 905 P.2d 324 (1995), for determining if a charge by a government is a tax or regulatory fee. There we said that the determination is made after consideration of three factors, to wit: (1) whether the primary purpose of the charge is to raise revenue or to regulate; (2) whether the money that is collected from the charge is allocated only to the authorized regulatory purpose; and (3) whether there is a direct relationship between the fee charged and the service received by those who pay the fee or between the fee charged and the burden produced by the fee payer. Id.
*39In concluding that the charge levied here by DOC is not a tax, the majority reasons that the primary purpose behind the deduction is not to raise revenue but to benefit “a small group of individuals, the inmates themselves and crime victims.” Majority at 27. As additional support for its conclusion it relies on the fact that the “deductions authorized by the statute may not exceed the cost of the inmate’s incarceration, thus tying the deductions to the actual benefit received or burden imposed by the inmate.” Majority at 28.
After applying the Covell factors, I reach an entirely different conclusion than does the majority. The conclusion I reach—that the charge is a tax—is, in my view, compelled by the fact that the charge here is totally unrelated to the regulation of an inmate’s conduct. Although the majority says that the purpose of the charge is not to raise revenue, it makes no effort to tell us how the charge is tied to regulating an inmate’s conduct. Its failure to do so is entirely understandable since it is readily apparent that the primary purpose of the deduction is not to regulate but, rather, to generate revenue for the crime victims’ compensation fund and the DOC inmate work program. The fact that these programs benefit a discrete group of citizens, rather than the entire populace, does not make the charge any less a tax.
Even if I accepted the majority’s dubious premise that a governmental charge is not a tax if it is tied to the benefit received or the burden caused by a group within society as a whole, I would still reach the same conclusion. I say that because the contribution that the State enforces here by statute benefits all of the citizens of the State. While one can fashion an argument that an inmate and his or her spouse benefit from the inmate’s imprisonment, it is apparent that Washington’s prison system is maintained principally to “ensure the public safety” and “punish the offender.” RCW 72.09.010(1), (2). Prisons, after all, are not resorts where persons choose to be. Rather, they are houses of detention, punishment and, hopefully, rehabilitation. As such, prisons provide more than an incidental benefit to the *40whole public by punishing convicted criminals and separating them from the law-abiding public. This has the effect of promoting public safety and deterring misconduct by others. If an inmate becomes rehabilitated during his or her stay in prison, the citizenry benefits even more. Because the State is the primary beneficiary of the prison system, the costs associated with the incarceration of the inmates, who are clearly wards of the State during their imprisonment, is properly the responsibility of all of the taxpayers. It should not be the special burden of any group of individuals, within society, including the inmates and their spouses.
In this regard, I would analogize the State’s prison system to our public school system. Most would readily agree that public schools benefit all of society, not just students or the parents of school age children. If the State were to legislate a seizure of a portion of every allowance that a school child receives from his parents in order to recoup the cost of educating that child, I submit that we would have little difficulty in concluding that this was a tax on the students and parents masquerading as a recoupment provision.
It is even more obvious that the portion of the deduction that goes to crime victims does not directly benefit the inmates.13 The same can be said of the amount that goes to underwrite inmate work programs, programs in which an inmate is not assured of being a participant. While a portion of the deduction goes to the inmate’s savings account, it is beyond dispute that none of the 35 percent that is deducted by the State is used to regulate inmate *41conduct or recover money expended for the fundamental costs of incarceration.
Although the majority determines that the deduction with which we are here concerned is not a tax, it never explicitly says it is a regulatory fee either, noting simply that “[i]t is difficult... to pigeonhole these charges.” Majority at 28. Faced with this difficulty, it concludes that the charge is a “recoupment provision” akin to a direct “user fee.” Majority at 28, 29.
This holding is inexplicable in light of the majority’s acknowledgement that the “funds collected by the DOC are not directly allocated to paying for an inmate’s ‘shelter, food, clothing, [and] transportation.’ ” Majority at 30. The majority is apparently not troubled by this concession, concluding that as long as the funds “are expended within the criminal justice system, upon which the inmate has placed a burden,” it is not a tax. Majority at 31. Under this theory, would the majority conclude that a portion of the confiscated money could be devoted to salaries of prosecuting attorneys, sheriffs, or judges since those are expenditures within the criminal justice system? I think not. The plain fact is that despite the majority’s effort to justify this hefty charge against the community property of the inmate and his or her spouse as some sort of recoupment provision, or user fee, it is a tax.
Faced with what I submit is an inescapable conclusion that this statutorily mandated deduction is a tax under the Covell test, the next question becomes this: is the tax uniformly applied? If it is not, it violates article VII, section 1, of the Washington Constitution. Because, as I have noted above, the majority determined that the deduction was not a tax and thus did not implicate the tax uniformity requirement, it did not delve into this issue. Majority at 26. I will do so very briefly.
In my view, the trial court correctly held that RCW 72.09.480 violated the taxing uniformity requirement of the Washington Constitution. That provision, article VII, section 1, provides as follows:
*42All taxes shall be uniform upon the same class of property within the territorial limits of the authority levying the tax and shall be levied and collected for public purposes only. The word “property” as used herein shall mean and include everything, whether tangible or intangible, subject to ownership.
While this provision “applies only to property taxes,” Cosro, Inc. v. Liquor Control Board, 107 Wn.2d 754, 761, 733 P.2d 539 (1987), the term “property” is “as broad and comprehensive as may well be imagined.” Am. Smelting & Ref. Co. v. Whatcom County, 13 Wn.2d 295, 302, 124 P.2d 963 (1942). Accordingly, it includes items such as “income,” Culliton v. Chase, 174 Wash. 363, 374, 25 P.2d 81 (1933) (property is ‘“everything, whether tangible or intangible, subject to ownership.’”) and Jensen v. Henneford, 185 Wash. 209, 217, 53 P.2d 607 (1936) (“income is property, and that an income tax is a property tax”). See also Apartment Operators Ass’n of Seattle, Inc. v. Schumacher, 56 Wn.2d 46, 47, 351 P.2d 124 (1960) (rental income held to be property). In my view, money that is derived from one’s income is property as much as is the income.
I conclude that the tax here is not uniformly applied because the obligation to pay it falls only on the community property of inmates and their spouses. When a person who is not married to an inmate transmits community money to his or her spouse to enable that person to purchase personal items, no tax is collected under this statute. Thus, the tax is not uniformly applied on the same class of property. This inconsistency in the taxation scheme goes against the basic notion behind the Uniformity Clause that the burdens of taxation should be uniformly applied among members of the same class. Bond v. Burrows, 103 Wn.2d 153, 157, 690 P.2d 1168 (1984).
In reaching the conclusion that this statute imposes a tax that is not uniformly applied, I have strived not to be influenced by any considerations of public policy. Whether or not the statute in question is good public policy is a question for the Legislature to decide in its wisdom—not for the courts. I must confess, though, that I have scratched my head more than once trying to determine what public *43good is promoted by a statute that essentially authorizes the seizure of 35 percent of every cent that a prison inmate’s spouse sends to the inmate. While I do not know this fact for certain, I feel comfortable believing that many, if not most, of the spouses of inmates are low income individuals and that some may even be beneficiaries of forms of public assistance. Consequently, the money they send to the prisons may not be easy for them to acquire. When the State takes almost half of this money from the grasp of the inmate, the needs of the inmate will often have to be met by another contribution from the spouse. These spouses, who are mostly women, must then dig deep again if they are to offset the State’s cut. In doing so they undoubtedly deprive themselves of funds that could be devoted to the purchase of necessities for them and their children. Such a scheme strikes me as not only unwise but unfair.
I would affirm the trial court.
Johnson and Sanders, JJ., concur with Alexander, C.J.

 William Shakespeare, Romeo and Juliet act 2.


 RCW 72.09.111 permits the Secretary of the DOC to deduct from the “gross wages” or “gratuities” of an inmate working in correctional industries work programs certain minimum deductions, depending upon the amount of the wage or gratuity. Subsection (1)(a) of RCW 72.09.111 sets forth the deductions for inmates earning “class I gross wages.”


 RCW 7.68.070. Even if we were to assume that an inmate benefits in a moral sense from contributing to a fund that benefits the victim of a crime that he or she perpetrated, it is notable that victims of crimes are entitled to receive money from this fund only if they have suffered a physical injury at the hands of a criminal. RCW 7.68.020(3) (For purposes of compensating crime victims, victim means “a person who suffers bodily injury or death as a proximate result of a criminal act of another person . .. .”). Many, if not most, persons who are housed in our state prisons have not been found to have physically injured the crime victim. Indeed, in many instances the victim is not an individual, but rather, the general public.